Exhibit 10.5

 

Execution Version

 

TRANSITION SERVICES AGREEMENT

 

by and between

 

HAYMAKER SERVICES, LLC

 

AND

 

KIMBELL ROYALTY PARTNERS, LP

 

JULY 12, 2018

 

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”), dated as of July 12, 2018
(the “Effective Date”), is by and between Haymaker Services, LLC, a Delaware
limited liability company (the “Service Provider”), and Kimbell Royalty
Partners, LP, a Delaware limited partnership (“Buyer”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties”.

 

WHEREAS, in order to ensure an orderly transition of the businesses of the
Acquired Operating Companies (as defined below) to Buyer and as a condition to
consummating the transactions contemplated by the Purchase Agreements (as
defined below), Buyer and Service Provider have agreed to enter into this
Agreement, pursuant to which Service Provider shall provide, or cause its
Affiliates (as defined below) to provide, Buyer and the Acquired Companies with
certain administrative and accounting services, in each case on a transitional
basis and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants, agreements and conditions contained in this Agreement, as
well as other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings assigned to such terms in the Purchase Agreements. The
following terms, when used in this Agreement, shall have the following meanings
assigned to them:

 

“Accounting Referee” is defined in Section 3.5.

 

“Acquired Operating Companies” means Haymaker Properties, LP, a Delaware limited
partnership, Haymaker Holding Company, LLC, a Delaware limited liability
company, and Haymaker Greenfield, LLC, a Delaware limited liability company.

 

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

 

“Agreement” is defined in the Preamble.

 

“Buyer” is defined in the Preamble.

 

“Confidential Information” means information regarded by the disclosing Party as
proprietary or confidential, including, information relating to its business
affairs, financial

 

1

--------------------------------------------------------------------------------


 

information and prospects; future projects or purchases; proprietary products,
materials or methodologies; data; customer lists; system or network
configurations; passwords and access rights; and any other information marked as
confidential or, in the case of information verbally disclosed, verbally
designated as confidential; provided, that “Confidential Information” shall not
include information that (i) becomes generally known to and available for use by
the public other than as a result of the receiving Party’s (or any of its
Affiliates’ or any of their respective officers’, directors’ or employees’) acts
or omissions, (ii) is already demonstrably known to the receiving Party and is
not subject to a legal, contractual or fiduciary obligation of confidentiality,
including the obligation set forth in Section 6.10 of the Purchase Agreements,
(iii) is acquired independently on a non-confidential basis from a third party
other than the disclosing Party (or any of its Affiliates’ or any of their
respective officers’, directors’ or employees’), (iv) has been independently
developed by the receiving Party (or any of its Affiliates’ or any of their
respective officers’, directors’ or employees’) without violation of this
Agreement or the use of Confidential Information, or (v) is required to be
disclosed pursuant to applicable Law or a court order or decree (in which case,
to the extent permitted by Law, the receiving Party shall use commercially
reasonable efforts to give prior written notice to the disclosing Party of such
disclosure such that the disclosing Party may seek an appropriate protective
order and/or waive in writing compliance with the confidentiality provisions of
this Agreement).

 

“Effective Date” is defined in the Preamble.

 

“End Date” is defined in Section 5.1.

 

“Fees” is defined in Section 3.3.

 

“Force Majeure Events” is defined in Section 7.11.

 

“Governmental Authority” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency, board, bureau or agency, domestic or foreign,
(b) subdivision, agent, commission, board or authority of any of the foregoing,
or (c) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under, or for the account of, any of the
foregoing, in each case, that has jurisdiction or authority with respect to the
applicable Party.

 

“Invoice” is defined in Section 3.3.

 

“Law” means all statutes, regulations, statutory rules, orders, judgments,
decrees and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Authority, statutory
body or self-regulatory authority (including a national stock exchange).

 

“Losses” means all costs, expenses (including reasonable attorneys’, experts and
consultants’ fees and expenses, court costs, and other costs of suit and
reasonable costs of investigation, sampling and defense), demands, damages,
suits, judgments, orders, fines, penalties, liabilities, causes of action,
claims and other losses, including in connection with seeking indemnification,
whether joint or several.

 

2

--------------------------------------------------------------------------------


 

“Notice” is defined in Section 7.3.

 

“Party” and “Parties” are defined in the Preamble.

 

“Person” means any individual, firm, partnership, joint venture, limited
liability company, association, trust, estate, group, body corporate,
corporation, unincorporated association or organization, Governmental Authority,
syndicate or other entity.

 

“Purchase Agreements” means, collectively (i) that certain Securities Purchase
Agreement between Buyer and Haymaker Minerals & Royalties, LLC, a Delaware
limited liability company, dated as of May 28, 2018, and (ii) that certain
Securities Purchase Agreement between Buyer and Haymaker Resources, LP, a
Delaware limited partnership, dated as of May 28, 2018.

 

“Service Coordinator” is defined in Section 2.4.

 

“Service Provider” is defined in the Preamble.

 

“Service Provider Indemnified Parties” is defined in Section 4.1(a).

 

“Serviced Properties” means those properties owned by the Acquired Operating
Companies as of the Effective Date.

 

“Services” is defined in Section 2.1.

 

“Services Fee” and “Services Fees” are defined in Section 3.1(a).

 

“Services Term” is defined in Section 2.6.

 

“Signing Fee” is defined in Section 3.1(b).

 

“Standard of Care” is defined in Section 2.3(a).

 

“Third Party” means any Person or Persons, other than any Party and its
Affiliates.

 

“Third Party Expenses” is defined in Section 3.2.

 

ARTICLE II
SERVICES

 

2.1.                            Services. Subject to the terms and conditions of
this Agreement, in exchange for the Services Fees, Buyer hereby engages Service
Provider, acting directly or through its Affiliates and their respective
employees, agents, consultants, contractors or Third Parties, to provide or
cause to be provided, solely with respect to the Serviced Properties, the
services set forth on Schedule A (the “Full Term Services”) and Schedule B (the
“Short Term Services” and, together with the Full Term Services, the “Services”)
in accordance with the terms of this Agreement, and Service Provider hereby
accepts such engagement and agrees to perform or cause to be performed the
Services consistent with the terms and conditions of this Agreement. For
avoidance of doubt,

 

3

--------------------------------------------------------------------------------


 

nothing herein shall require Service Provider to perform any services or
operations of any kind other than as set forth herein.

 

2.2.                            Scope of Services.

 

(a)                                 Except as expressly provided in Schedule A
or Schedule B, (i) Service Provider shall have no authority with respect to the
Serviced Properties and (ii) Service Provider shall be required to provide the
Services only with respect to the Serviced Properties. Except as expressly
provided in Schedule A or Schedule B and subject to Section 2.3, in providing,
or causing to be provided, the Services, in no event shall Service Provider be
obligated to do any of the following: (A) maintain the employment of any
specific employee or hire additional employees; (B) purchase, lease or license
any additional equipment (including computer equipment, furniture, furnishings,
fixtures, machinery, vehicles, tools and other tangible personal property) or
software; (C) make modifications to its existing systems or software; or (D) pay
any costs related to the transfer or conversion of data of Buyer; provided,
however, that unless Service Provider can reasonably continue to maintain the
Standard of Care, if any employees that are engaged in the provision of Services
cease working for Service Provider or are reassigned to other work by Service
Provider, Service Provider shall take commercially reasonable efforts to replace
such employees or otherwise to have the duties performed by such employees in
connection with the Services continue to be provided, and that Service Provider
shall use commercially reasonable efforts to make or cause to be made such
repairs or modifications as are reasonably necessary to keep the equipment,
systems or software owned by or otherwise in the control of the Service Provider
and used in providing the Services in working order. Service Provider shall not
be required to perform Services hereunder, and shall be excused from any
non-performance of such Services, that conflict with any applicable Law,
contract, permit, lease, order, security instrument or policy of Service
Provider or to which Service Provider is subject relating to business conduct
and ethical practices.

 

(b)                                 Buyer acknowledges and agrees, on its behalf
and on behalf of the Acquired Operating Companies, that Service Provider and
those providing such Services on its behalf have, and will have,
responsibilities with respect to the other businesses of Service Provider and
its Affiliates and may not be dedicated full time to providing the Services.

 

(c)                                  At all times during the performance of the
Services, all Persons performing such Services (including agents, temporary
employees, Third Parties and consultants) shall be construed as being
independent from Buyer, and such Persons shall not be considered or deemed to be
an employee of Buyer or any of its Affiliates nor entitled to any employee
benefits of Buyer or any of its Affiliates as a result of this Agreement.

 

2.3.                            Standard of Care.

 

(a)                                 Service Provider shall use its reasonable
best efforts to ensure that the Services to be provided hereunder (including any
Services provided by a Third Party) shall be performed with the degree of care,
diligence and skill as a reasonably prudent Person involved in the acquisition,
development and management of mineral and royalty interests in oil and natural
gas properties comparable to those of the Serviced Properties would exercise
(the “Standard of Care”).

 

4

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary set
forth in this Agreement, Service Provider does not represent or warrant the
outcome or result with respect to the Services, except as expressly set forth
herein.

 

(c)                                  BUYER ACKNOWLEDGES THAT SERVICE PROVIDER IS
NOT IN THE BUSINESS OF PROVIDING THE SERVICES AND THAT SERVICE PROVIDER IS
PROVIDING THE SERVICES AS AN ACCOMMODATION TO BUYER FOLLOWING THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED IN THE PURCHASE AGREEMENTS. THE SERVICES TO BE
PROVIDED UNDER THIS AGREEMENT ARE FURNISHED WITHOUT WARRANTY OF MERCHANTABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE.

 

2.4.                            Service Coordinator. Buyer and Service Provider
shall nominate in writing a representative to act as the primary contact with
respect to the provision of the Services and the resolution of disputes under
this Agreement (each such person, a “Service Coordinator”). The initial Service
Coordinators shall be Matthew S. Daly for Buyer and Vasilis Mouratoff for
Service Provider (or their designated delegates). Unless Service Provider and
Buyer otherwise agree in writing, Service Provider and Buyer agree that all
notices and communications relating to this Agreement other than those
day-to-day communications and billings relating to the actual provision of the
Services shall be delivered to the Service Coordinators in accordance with
Section 7.3 hereof. The Service Coordinators shall use their commercially
reasonable efforts to meet as expeditiously as possible to resolve any dispute
hereunder.

 

2.5.                            Cooperation. The Parties shall cooperate with
one another and provide such further assistance as the other Party may
reasonably request in connection with the provision of Services hereunder.
During the term of this Agreement and for so long as any Services are being
provided with respect to the Serviced Properties by Service Provider, Service
Provider and Buyer shall provide the other Party and its authorized
representatives reasonable access, during regular business hours upon reasonable
notice, to it and its employees, representatives, facilities and books and
records to the extent reasonably necessary in order to perform the Services.
Buyer hereby acknowledges that the cooperation of Buyer and the Acquired
Operating Companies is essential to Service Provider’s provision of the Services
hereunder and agrees that, to the extent that Service Provider’s failure to
perform the Services in accordance with the terms of this Agreement, including
the Standard of Care, is caused by the failure of Buyer and the Acquired
Operating Companies to cooperate in provision of the Services, such failure
shall be deemed waived by Buyer.

 

2.6.                            Remittance of Amounts Collected. To the extent
Service Provider shall have charge or possession of any of Buyer’s assets in
connection with the provision of the Services pursuant to this Agreement,
Service Provider shall (a) hold such assets in the name and for the benefit of
Buyer (or its designated Affiliates) and (b) separately maintain, and not
commingle, such assets with any assets of Service Provider, Sellers or any other
Person. Within five (5) Business Days of the Effective Date, Service Provider
shall use its reasonable best efforts to transfer access and title to all
lockbox accounts and other bank or deposit accounts used in connection with the
Serviced Properties to Buyer, such that Buyer has exclusive control over and
access to all such accounts; provided, that to the extent that Wells Fargo Bank,
National Association does not permit the transfer of access or title of such
accounts, Service Provider shall use its reasonable best efforts to

 

5

--------------------------------------------------------------------------------


 

work with Wells Fargo Bank, National Association to attempt to find a solution.
For the avoidance of doubt, the accounts described in the preceding sentence
shall include, but shall not be limited to, the accounts described on Schedule C
to this Agreement.

 

2.7.                            Termination of Services. The obligations of
Service Provider under this Agreement to provide (a) the Full Term Services
shall terminate on the End Date and (b) the Short Term Services shall terminate
on the date that is ninety (90) days after the Effective Date (each of (a) and
(b), a “Services Term”).

 

ARTICLE III
FEES AND EXPENSES

 

3.1.                            Services Fees; Signing Fee.

 

(a)                                 During the applicable Services Term, Buyer
shall pay to Service Provider a monthly fee with respect to each Service equal
to the amount set forth next to such Service on Schedule A and Schedule B (each
such fee, a “Services Fee” and, collectively, the “Services Fees”). Buyer shall
remit payment to Service Provider for the applicable Services Fees for such
month within five (5) days of the beginning of each month; provided, however,
that if the Effective Date is other than the first day of a calendar month, then
the applicable Services Fees for such month shall be remitted to Service
Provider within five (5) days of the Effective Date. If the Effective Date is
other than the first day of a calendar month, or if the term of this Agreement
ends on any day other than the last day of a calendar month, the amount of the
Services Fees that Buyer shall owe for any such month shall be prorated on a
daily basis

 

(b)                                 Within ten (10) days of the Effective Date,
Buyer shall remit a one-time payment of $600,000 to Service Provider (the
“Signing Fee”) to be used by Service Provider in the retention of employees,
consultants and contractors engaged by Service Provider in the provision of the
Services.

 

3.2.                            Third Party Fees. Buyer shall reimburse Service
Provider for documented out-of-pocket costs and expenses reasonably incurred by
Service Provider and paid to any Third Party solely as a result of providing the
Services hereunder (and not otherwise reimbursed to Service Provider, including
under the Services Fees) (the “Third Party Expenses”); provided, however, that
Service Provider shall not incur Third Party Expenses in excess of $25,000
during any month without the prior written consent of Buyer, and Buyer shall
have no obligation to reimburse Service Provider for any such Third Party
Expenses for which Buyer did not provide its prior written consent.

 

3.3.                            Invoicing for Third Party Fees. As soon as
reasonably practicable after the end of each month, Service Provider shall
provide Buyer with an invoice (each, an “Invoice”) for the preceding month
reflecting (a) the Third Party Expenses incurred during such month and (b) the
amount due for Taxes pursuant to Section 3.7 (collectively, the “Fees”). Buyer
shall remit to Service Provider the Fees billed to it within fifteen (15) days
of receipt of the applicable Invoice. By way of example, the first such Fees
shall be due and payable on or before the fifteenth (15th) day after the first
Invoice is received by Buyer and (ii) the last Invoice shall be due and payable
on or before the fifteenth (15th) day after the last Invoice is received by
Buyer. Each Invoice shall

 

6

--------------------------------------------------------------------------------


 

be directed to Buyer’s Service Coordinator or such other person designated in
writing from time to time by such Service Coordinator. The Invoice shall set
forth the Fees due in reasonable detail for the period covered by such Invoice.
Upon written request, Service Provider shall promptly provide to Buyer
reasonable support documentation to permit Buyer to verify the accuracy of an
Invoice.

 

3.4.                            Objection. Except to the extent such expense or
cost was previously approved by Buyer in writing (including via email), Buyer
may object to any expense or cost included on an Invoice, including on the
ground that the same was not a reasonable or appropriate cost incurred by
Service Provider in connection with the Services; provided that such objection
is made in writing to Service Provider within fifteen (15) days following the
date of Buyer’s receipt of the disputed Invoice.

 

3.5.                            Dispute Resolution. In the event of an invoicing
or payment dispute not otherwise resolved between the Service Coordinators,
Buyer shall promptly notify Service Provider in writing of such disputed item
and the reasons for the dispute. The Parties shall, during the fifteen (15) days
after such notice, use their commercially reasonable efforts to reach agreement
on the disputed items or amounts. If the Parties are unable to reach agreement
within such period, they shall promptly thereafter cause a nationally recognized
accounting firm agreeable to the Parties (the “Accounting Referee”) to review
this Agreement and the disputed items or amounts. The Accounting Referee shall
deliver to the Parties as promptly as practicable (but in any event no later
than thirty (30) days from the date of engagement of the Accounting Referee), a
report setting forth the Accounting Referee’s determination of the appropriate
resolution of the disputed items or amounts. Such determination shall be final
and binding upon the Parties absent manifest error. The cost of such review and
report shall be borne equally by each Party involved in the dispute.

 

3.6.                            Error Correction. Each Party shall make
adjustments to charges as required to reflect the discovery of undisputed errors
or omissions in charges; provided, however, that any errors or omissions the
correction of which would result in additional or increased charges or fees for
Services must be corrected within three (3) months after the date of payment of
the applicable Services Fees or the related Invoice, as applicable.

 

3.7.                            Taxes. All transfer taxes, excises, fees or
other charges (including value added, sales, use or receipts taxes, but not
including a tax on or measured by the income, net or gross revenues, business
activity or capital of Service Provider), or any increase therein, now or
hereafter imposed directly or indirectly by Law, which Service Provider is
required to pay or incur in connection with the provision of Services hereunder
(“Tax”), shall be passed on to Buyer as an explicit surcharge and shall be paid
by Buyer in addition to any payment to cover expenses and costs related to the
Services provided. If Buyer submits to Service Provider a timely and valid
resale or other exemption certificate reasonably acceptable to Service Provider
and sufficient to support the exemption from any applicable Tax, then such Tax
shall not be added to the Fees pursuant to Section 3.3, provided, however, that
if Service Provider is ever required to pay such Tax, Buyer shall promptly
reimburse Service Provider for such Tax, including any interest,

 

7

--------------------------------------------------------------------------------


 

penalties and attorney’s fees related thereto. The Parties shall cooperate to
minimize the imposition of any Taxes.

 

ARTICLE IV
INDEMNIFICATION

 

4.1.                            Indemnification.

 

(a)                                 BUYER SHALL ASSUME ALL LIABILITY FOR AND
SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS SERVICE PROVIDER, ITS
AFFILIATES, AND THEIR RESPECTIVE EMPLOYEES, MANAGERS, MEMBERS, PARTNERS,
OFFICERS AND DIRECTORS (THE “SERVICE PROVIDER INDEMNIFIED PARTIES”) FROM AND
AGAINST ANY AND ALL LOSSES, RELATED TO, ARISING OUT OF, OR IN CONNECTION WITH
(I) ANY MATERIAL BREACH BY BUYER OF THIS AGREEMENT OR (II) THE PERSONAL INJURY,
DEATH, DAMAGE TO PROPERTY OF OR LIABILITY OF BUYER OR ITS AFFILIATES (INCLUDING
THE ACQUIRED OPERATING COMPANIES), ANY THIRD PARTY OR ANY OF THEIR RESPECTIVE
EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS AND ARISING FROM, CONNECTED WITH OR
UNDER THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, BUYER’S ONLY REMEDY FOR BREACH
OF THIS AGREEMENT OR GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR ANY OTHER FAULT OF
SERVICE PROVIDER PURSUANT TO THIS AGREEMENT SHALL BE TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 5.2.

 

(b)                                 Buyer will have the right to control the
defense of any claim for which a Service Provider Indemnified Party has a right
to indemnification hereunder and shall reimburse each Service Provider
Indemnified Party for all reasonable costs and expenses (including reasonable
attorneys’ fees and expenses of one counsel for all such Service Provider
Indemnified Parties (and any required local counsel, each to be selected by
Service Provider) and any other litigation-related expenses) as they are
incurred in connection with investigating, preparing, pursuing, defending or
assisting in the defense of any action, claim, suit, investigation or proceeding
for which such Service Provider Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, whether or not such
Service Provider Indemnified Party is a party thereto; provided that the payment
of such costs and expenses shall be made only upon delivery to Buyer of a
written affirmation by such Service Provider Indemnified Party of such Person’s
good faith belief that such Person has met the requirements necessary for
indemnification under Section 4.1(a) and a written undertaking, by or on behalf
of such Person, to repay all amounts so advanced if it shall ultimately be
determined that such Service Provider Indemnified Party is not entitled to be
indemnified under Section 4.1(a). Buyer agrees that it will not, without the
prior written consent of the applicable Service Provider Indemnified Party (such
consent not to be unreasonably withheld, conditioned or delayed), settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding subject to indemnification pursuant to
Section 4.1(a) (and to which such Service Provider Indemnified Party is a party)
unless such settlement, compromise or consent includes an unconditional release
of such Service Provider Indemnified Party from all liability arising out of
such claim, action or proceeding, and does not contain an admission of guilt or
liability on the part of such Service Provider Indemnified Party.

 

8

--------------------------------------------------------------------------------


 

(c)                                  The rights of indemnification hereunder
will be in addition to any other rights and remedies any Person may have under
any other agreement or instrument to which such Person is or becomes a party or
is, or otherwise becomes, a beneficiary, or under any applicable Law.

 

(d)                                 THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF
NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD
PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE
OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE SERVICE PROVIDER
INDEMNIFIED PARTIES.

 

ARTICLE V
TERM AND TERMINATION

 

5.1.                            Term. The term of this Agreement shall commence
on the Effective Date and end on December 31, 2018 (the “End Date”).

 

5.2.                            Termination. This Agreement shall terminate on
the End Date unless terminated by one or more of the Parties pursuant to any of
the following:

 

(a)                                 termination by mutual written agreement of
the Parties;

 

(b)                                 termination by Service Provider (i) after
twenty (20) Business Days following Notice by Service Provider that Buyer is in
breach of the reimbursement or payment obligations set forth in this Agreement
if such breach involves a good faith dispute between the Parties or
(ii) immediately following Notice by Service Provider that Buyer is in breach of
the reimbursement or payment obligations set forth in this Agreement if such
breach does not involve a good faith dispute between the Parties;

 

(c)                                  termination by Service Provider if Buyer is
in material breach of the terms of this Agreement (other than as set forth in
clause (b) above) to the extent such breach (i) does not involve a good faith
dispute between the Parties and (ii) has not been cured by Buyer within thirty
(30) Business Days after Notice thereof by Service Provider;

 

(d)                                 termination by Buyer upon the occurrence of
any gross negligence or willful misconduct of Service Provider in performing the
Services resulting in material harm to Buyer, following fifteen (15) Business
Days’ Notice from Buyer to Service Provider;

 

(e)                                  termination by Buyer if Service Provider is
in material breach of the terms of this Agreement and such violation or breach
is not capable of being cured or, if capable of being cured, shall not have been
cured within thirty (30) Business Days after Notice thereof or such longer
period as is reasonably required to cure such breach, provided that Service
Provider commences to cure such breach within such 30-Business Day period and
uses its commercially reasonable efforts to cure such breach; or

 

(f)                                   termination by either Party if the other
Party: (A) makes a general assignment for the benefit of creditors; (B) files a
voluntary bankruptcy petition; (C) becomes the

 

9

--------------------------------------------------------------------------------


 

subject of an order for relief or is declared insolvent in any federal or state
bankruptcy or insolvency proceeding; (D) files a petition or answer in a court
of competent jurisdiction seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any Law;
(E) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed in a proceeding of the type described
in subclauses (A) through (D) of this clause (v); (F) seeks, consents or
acquiesces to the appointment of a trustee, receiver or liquidator of all or any
substantial part of its assets or properties; or (G) is liquidated and
dissolved.

 

5.3.                            Effect of Termination. Upon any termination of
this Agreement under this Article V, all rights and obligations under this
Agreement shall cease except for all rights and obligations under Article IV,
Article VII or that are expressly stated to survive or extend beyond a
termination of this Agreement. Service Provider shall, within ninety (90) days
after discontinuation or termination, to the extent reasonably practicable,
deliver to Buyer all books and records in its possession arising under or
relating to the Services, including copies of all books, records, contracts,
receipts for deposits and all other papers or documents in its possession that
pertain solely to the provision of such Services and the business of Buyer.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

6.1.                            Representations and Warranties of Service
Provider. Service Provider represents and warrants that as of the Effective
Date:

 

(a)                                 It is duly formed, validly existing and in
good standing under the Laws of the state of its formation;

 

(b)                                 This Agreement constitutes a legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the rights of
creditors generally and (ii) general principles of equity; and

 

(c)                                  The execution, delivery and performance of
this Agreement have been duly authorized by all requisite action and do not and
will not conflict with or result in the violation of: (i) any provisions of its
organizational documents, (ii) any Law to which it is subject or (iii) any
material agreement or instrument to which it is a party or by which it, its
property or its assets are bound or affected.

 

6.2.                            Representations and Warranties of Buyer. Buyer
represents and warrants that as of the Effective Date:

 

(a)                                 It is duly formed, validly existing and in
good standing under the laws of the state of its formation;

 

(b)                                 This Agreement constitutes a legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the rights of
creditors generally and (ii) general principles of equity; and

 

10

--------------------------------------------------------------------------------


 

(c)                                  The execution, delivery and performance of
this Agreement have been duly authorized by all requisite action and do not and
will not conflict with or result in the violation of: (i) any provisions of its
organizational documents, (ii) any Law to which it is subject or (iii) any
material agreement or instrument to which it is a party or by which it, its
property or its assets are bound or affected.

 

ARTICLE VII
OTHER PROVISIONS

 

7.1.                            Assignment and Binding Effect. Neither Party
shall assign its rights or delegate its duties under this Agreement without the
prior written consent of the other Party. Subject to the foregoing, this
Agreement shall be binding upon the Parties and their successors and assigns.

 

7.2.                            Amendments. This Agreement may be amended only
in a writing signed by Buyer and Service Provider.

 

7.3.                            Notices. All notices, offers, acceptances,
consents, requests, demands, instructions, and other communications hereunder
(“Notice”) shall be in writing and shall be sufficient if delivered personally,
electronic mail, commercial courier, or if mailed by registered or certified
mail, postage prepaid, return receipt requested, to the Parties at the addresses
set forth below, or at such other addresses as a Party may designate to the
other Party in writing. All Notices shall be effective when actually received by
the Party being notified, provided that, if by email, then notices shall be
effective upon the earlier of (i) an affirmative reply by email by the intended
recipient that such email was received (provided that, for the avoidance of
doubt, an automated response from the email account or server of the intended
recipient shall not constitute an affirmative reply) and (ii) two (2) Business
Days after the time it was sent.

 

To the Buyer:

 

Kimbell Royalty Partners, LP

777 Taylor Street, Suite 810

Fort Worth, TX 76102

Email: matt@kimbellrp.com

Attention: Matthew S. Daly

 

with a copy to:

 

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Email: jason.rocha@bakerbotts.com and joshua.davidson@bakerbotts.com

Attention: Jason A. Rocha and Josh Davidson

 

To the Service Provider:

 

Haymaker Services, LLC

 

11

--------------------------------------------------------------------------------


 

4601 Washington Avenue, Suite 220

Houston, Texas 77007

Attention: Vasilis M. Mouratoff

Electronic mail: vm@haymakerllc.com

 

with a copy to:

 

Kirkland & Ellis LLP

609 Main Street, Suite 4500

Houston, TX 77002

Email: john.pitts@kirkland.com and david.castro@kirkland.com

Attention: John D. Pitts, P.C. and David M. Castro, Jr., P.C.

 

7.4.                            Entire Agreement. This Agreement, together with
the other agreements referenced herein, constitutes the entire agreement of the
Parties with respect to the subject matter hereof.

 

7.5.                            Waivers. The waiver by a Party of a breach of
any provision of this Agreement by the other Party shall not be construed as a
waiver of any subsequent, or other, breach by any Party.

 

7.6.                            Invalidity. If any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the remaining provisions of this Agreement and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision or
provisions had never been contained herein.

 

7.7.                            Applicable Law. THIS AGREEMENT HAS BEEN EXECUTED
AND DELIVERED AND SHALL BE CONSTRUED, INTERPRETED AND GOVERNED PURSUANT TO AND
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES WHICH, IF APPLIED, MIGHT PERMIT OR REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

7.8.                            Consent to Jurisdiction and Service of Process;
Appointment of Agent for Service of Process; Limitation of Liability. EACH PARTY
TO THIS AGREEMENT HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED IN HARRIS COUNTY, TEXAS AND IRREVOCABLY AGREES THAT ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE BASED
IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL BE LITIGATED IN SUCH COURTS.
EACH PARTY HERETO (I) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (II) AGREES THAT IT WILL NOT
ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST
FOR LEAVE FROM ANY SUCH COURTS, AND (III) AGREES THAT IT WILL NOT BRING ANY SUCH
ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS. EACH PARTY HERETO
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE

 

12

--------------------------------------------------------------------------------


 

JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY NON-APPEALABLE
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR PROCEEDINGS. A COPY
OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES HERETO SHALL BE MAILED BY
REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE PROVIDED
BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY
OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A PARTY HERETO REFUSES TO
ACCEPT SERVICE, EACH PARTY HERETO AGREES THAT SERVICE UPON THE APPROPRIATE PARTY
BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. IN NO EVENT SHALL ANY PARTY OR ITS AFFILIATES BE LIABLE UNDER
THIS AGREEMENT TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES, INCLUDING ANY DAMAGES FOR BUSINESS
INTERRUPTION, LOSS OF USE, DATA, REVENUE OR PROFIT, WHETHER ARISING OUT OF
BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, REGARDLESS OF
WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR NOT THE OTHER PARTY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT A PARTY
MAY RECOVER FROM ANY OTHER PARTY ALL COSTS, EXPENSES OR DAMAGES, INCLUDING LOST
PROFITS, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES PAID OR OWED TO ANY THIRD PERSON
FOR WHICH SUCH PARTY HAS A RIGHT TO RECOVER FROM SUCH OTHER PARTY UNDER THE
TERMS HEREOF.

 

7.9.                            Waiver of Jury Trial. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.
EACH PARTY HERETO ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND
WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES
HERETO. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH PARTY HERETO HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY HERETO WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION

 

13

--------------------------------------------------------------------------------


 

WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED
HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAYBE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

7.10.                     Relationship of Parties. In the performance of its
services hereunder, Service Provider shall act as an independent contractor for
Buyer. The Parties do not intend to create, nor shall this Agreement be
construed as creating, a partnership or association that might render the
Parties liable as partners. Service Provider shall be responsible for the
payment of federal income tax, social security tax, workers’ compensation
insurance, unemployment tax and other similar payments, if any, relating to
Service Provider’s and its Affiliates’ businesses and employees, and Buyer shall
not be responsible for any such amounts.

 

7.11.                     Force Majeure. To the extent either Party is prevented
from or delayed in performing any of its obligations, other than any obligations
to make payments, under this Agreement due to any act of God, fire, lightning,
landslide, earthquake, flood, or other adverse weather condition; strike,
lockout, or other industrial disturbance in respect of Service Provider’s
employees; war, act of terrorism, military operation, or national emergency;
explosions, breakage or destruction of, or accident or damage to, machinery,
equipment, facilities, and the repair, maintenance, improvement, or replacement
of equipment, facilities; and acts of any Governmental Authority or any similar
material disruptive events outside the reasonable control of such Party
(collectively, “Force Majeure Events”), if such affected Party gives notice and
details of the Force Majeure Event to the other Party promptly, then the
affected Party will be excused from the performance with respect to any such
obligations. The affected Party shall cure any such Force Majeure Event as soon
as reasonably practicable and complete, as soon as reasonably practicable,
performance of its obligations under this Agreement.

 

7.12.                     Construction of Agreement. In construing this
Agreement:

 

(i)                                     no consideration shall be given to the
captions of the articles, sections, subsections, or clauses, which are inserted
for convenience in locating the provisions of this Agreement and not as an aid
in its construction;

 

(ii)                                  no consideration shall be given to the
fact or presumption that one Party had a greater or lesser hand in drafting this
Agreement;

 

(iii)                               examples shall not be construed to limit,
expressly or by implication, the matter they illustrate;

 

(iv)                              the word “includes” and its derivatives means
“includes, but is not limited to” and corresponding derivative expressions;

 

(v)                                 a defined term has its defined meaning
throughout this Agreement and each exhibit to this Agreement, regardless of
whether it appears before or after the place where it is defined;

 

14

--------------------------------------------------------------------------------


 

(vi)                              the plural shall be deemed to include the
singular, and vice versa;

 

(vii)                           each gender shall be deemed to include the other
genders; and

 

(viii)                        each exhibit, schedule or annex to this Agreement
is a part of this Agreement, but if there is any conflict or inconsistency
between the main body of this Agreement and any exhibit, attachment, or
schedule, the provisions of the main body of this Agreement shall prevail.

 

7.13.                     Third Party Beneficiaries. Except for the rights to
indemnification set forth in Section 4.1, this Agreement is solely for the
benefit of the Parties and does not confer on any third parties any remedy,
claim, reimbursement, claim of action or other right in addition to those
existing without reference to this Agreement.

 

7.14.                     Counterparts. This Agreement may be executed in
multiple counterparts and delivered by facsimile or portable document format,
each of which, when executed, shall be deemed an original, and all of which
shall constitute but one and the same instrument.

 

7.15.                     No Recourse. This Agreement may only be enforced
against, and any claims or causes of action that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement may only be made against the entities that are expressly
identified as parties hereto and no Affiliates of any Party shall have any
liability for any obligations or liabilities of the parties to this Agreement or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of the transactions contemplated hereby or in respect of any oral
representations made or alleged to be made in connection herewith.

 

7.16.                     Confidential Information.

 

(a)                                 Service Provider shall hold in strict
confidence any Confidential Information it receives from Buyer or on its behalf
and may not disclose any Confidential Information to any Person, and Buyer shall
hold in strict confidence any Confidential Information it receives from Service
Provider or on its behalf and may not disclose any Confidential Information to
any Person, except in each case for disclosures (a) to comply with applicable
Laws, (b) to such Party’s Affiliates, officers, directors, employees,
consultants, agents, advisers or representatives, but only if the recipients of
such information have agreed to be bound by confidentiality provisions
substantially similar to the provisions of this Section 7.16, (c) by Service
Provider (and its Affiliates’ and any of their respective officers’, directors’
or employees’), on a confidential basis, regarding the underlying investment
with respect to the Acquired Operating Companies and the acquisition or
disposition of the Acquired Operating Companies in connection with legitimate
fundraising activities or fund performance reporting with current or prospective
investors, lenders, or partners, or (d) to such Party’s existing and prospective
lenders, existing and prospective investors, attorneys, accountants, consultants
and other representatives with a need to know such information (including a need
to know for such Party’s own purposes), provided, however, that such Party shall
be responsible for such Person’s use and disclosure of any such information.
Notwithstanding anything to the contrary, nothing shall prevent Service Provider
(or any of its Affiliates’ or any of their respective officers’, directors’ or
employees’) from using their

 

15

--------------------------------------------------------------------------------


 

knowledge or mental impressions of such information or their general knowledge
of the industry or geographic area in the conduct of their respective
businesses.

 

(b)                                 Upon termination of this Agreement for any
reason, Service Provider shall, and shall cause its respective employees and
representatives to, at Service Provider’s election in its sole discretion,
(i) promptly return to Buyer all Confidential Information, including all copies
thereof, in its possession or control or (ii) destroy or purge its own system
and files of any such Confidential Information (to the extent practicable);
provided, however, that Service Provider may retain copies of such Confidential
Information to the extent necessary to comply with its record retention policies
with such retained copies remaining subject to the restrictions on Confidential
Information contained herein for the duration of such retention.

 

[Remainder of page intentionally left blank.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
of the Parties as of the date first above written.

 

 

BUYER:

 

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

By: Kimbell Royalty GP, LLC

 

Its: General Partner

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name: R. Davis Ravnaas

 

Title: President and Chief Financial Officer

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

 

SERVICE PROVIDER:

 

 

 

HAYMAKER SERVICES, LLC

 

 

 

By:

/s/ Vasilis Mouratoff

 

Name: Vasilis Mouratoff

 

Title: Chief Financial Officer and General Counsel

 

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Full Term Services & Services Fees

 

Services Fee: $175,000 per month.

 

Full Term Services:

 

Revenue Management Team Support

 

1.              Provide a list of all wells, including the well name, purchaser
well number, accounting well number, state, county, reservoir and accounting
cost center.  Update this list monthly.

 

2.              Provide a list of all current purchasers and owner numbers.
Provide a monthly list of any new purchasers with owner numbers.  Indicate which
purchasers are subject to summary bookings versus line-by-line booking.

 

3.              Create (scanned PDFs) or provide digital copies of check stub
detail for all checks received containing revenue of the Serviced Properties.

 

4.              Provide Buyer check stub line-by-line detail revenue that is
identifiable by well and production date. This detail should include the
following:

 

a.              Gross and net volumes

 

b.              Gross and net value

 

c.               Severance taxes

 

d.              Other deductions

 

e.               Net revenue

 

5.              Reconcile the net of all checks processed in the accounting
sub-ledger to the total of corresponding month’s bank deposits.

 

6.              All revenue entry for a calendar month’s deposits shall be
completed within 40 days after the end of a calendar month.

 

7.              Assistance and cooperation with transitioning check processing
on a gradual basis to OGBS.

 

8.              Provide digital copies of division orders and all other land
related documents, and support to familiarize Buyer with the sources and
organization of the underlying files.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Short Term Services & Services Fees

 

Services Fee: $250,000 per month.

 

Short Term Services:

 

1.              Accounting Reserve and Executive team support of transition
post-Closing.

 

2.              Accounting, Reserve and Executive team support of Q2 2018
financial statements.

 

3.              Assistance and support related to pro forma financials.

 

4.              Assistance with tax matters in connection with Buyer’s election
to be taxed as a C-corporation, as needed.

 

--------------------------------------------------------------------------------